DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 06/22/2022.
 
	Claims 25, 35, and 41 are amended; and claims 26-34, 36-40, and 42-44 are unchanged; therefore claims 25-44 are pending in the application, of which, claims 25, 35, and 41 are presented in independent form.

In light of Applicant’s amendments and arguments, the objections to the Specification are withdrawn.

In light of Applicant’s amendments and arguments, the nonstatutory double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 17/341,573 filed on 06/08/2021, which claims the benefit of U.S. Patent Application No. 16/989,573 filed on 08/10/2020, which claims the benefit of U.S. Patent Application No. 15/344,342 filed on 11/04/2016, which has since been issued as U.S. Patent No. 10,740,387, which claims the benefit of U.S. Patent Application No. 15/211,321 filed on 07/15/2016, which has since been issued as U.S. Patent No. 10,423,657, which claims the benefit of U.S. Provisional Patent Application No. 62/192,873 filed on 07/15/2015.

Specification
	The amendments to the Specification submitted on 06/22/2022 are accepted.

Allowance
Claims 25-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving, by the at least one processor, image data from a client device associated with a user; processing, by the at least one processor, the image data to extract at least one image; updating, by the at least one processor, a counter associated with a content item, the content item corresponding to the at least one image, the counter indicating a popularity of the content item by tracking a number of times image data from a plurality of client devices includes the content item; providing, by the at least one processor, the updated counter to the client device; identifying, by the at least one processor, a link associated with the at least one image; displaying, by the at least one processor, a notification that includes the link associated with the at least one image; receiving, by the at least one processor, a selection of the link; and   in response to the receiving the selection, displaying, by the at least one processor, a page containing one or more images matching the at least one image included in the image data.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably the Cheung and Petrou) teach the processing screenshots to identify images in order to identify and provide links associated to the image to pages containing the identified image, but do not teach updating and providing a counter associated with a content item corresponding to the identified image, where the counter indicates a popularity of the content item by tracking a number of times image data from a plurality of client devices includes the content item as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165